*1301Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered September 20, 2005. The judgment convicted defendant, upon a jury verdict, of perjury in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of perjury in the first degree (Penal Law § 210.15), defendant contends that the conviction is not supported by legally sufficient evidence because he did not intentionally testify falsely under oath. According to defendant, he was intoxicated during the incident that was the subject of his testimony and he believed the facts to be as he testified. Defendant failed to preserve that contention for our review (see People v Gray, 86 NY2d 10, 19 [1995]) and, in any event, it is without merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Viewing the evidence in the light most favorable to the People, as we must (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that there is a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion reached by the jury based on the evidence at trial, i.e., that defendant’s testimony was “intentional rather than inadvertent falsifying” (People v Davis, 53 NY2d 164, 173 [1981]; see generally Bleakley, 69 NY2d at 495). We further conclude that the verdict is not against the weight of the evidence (see generally id.), and that the sentence is not unduly harsh or severe. Present—Scudder, P.J., Centra, Fahey, Peradotto and Green, JJ.